Mr. Justice Gary delivered the opinion of the Court. All of the questions but one, presented by this case, are settled adversely to the appellant in the case of the same title as this. 64 Ill. App. 422. That question, not there settled, is whether a fraud perpetrated by the agent of the appellees, in misrepresenting the sanitary condition of the demised premises before the lease—under seal—was made, can be shown by the appellant in avoidance of the lease, and upon that the law is that, at law, fraud in the consideration of a deed is no defense. Todd v. Mitchell, 67 Ill. App. 84; Windett v. Hurlbut, 115 Ill. 403, and Johnson v. Wilson, 33 Ill. App. 639. This last case was upon a lease under seal. All sealed instruments are deeds, whether they be conveyances or executory contracts. Bouvier Law Diet., “ Deed.” If the statute concerning negotiable instruments has taken them out of this rule, this case is not affected thereby, as a lease is not embraced by that statute. Canadian Bank v. McCrea, 106 Ill. 281. The judgment is affirmed.